DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Invention III, claims 19 and 20 in the reply filed on November 14, 2022 is acknowledged.  
The traversal is on the grounds that “the Office action mischaracterizes the relationships among Groups I-III”; that, for example, “Groups III and I are not related as combination and subcombination”; and that no undue search and/or examination burden is present since “the subject matter substantially overlaps”.  
This is not found persuasive because applicant is confusing what he calls the combination or subcombination with what the examiner is calling the combination for restriction purposes.  The examiner clearly sets forth the combination and subcombination relationship between each invention as defined by the examiner for restriction purposes, as well as a detailed explanation as to why each invention is distinct from the other respective invention.
With respect to applicant’s argument that no undue search and/or examination burden is present since “the subject matter substantially overlaps”, a search and/or examination burden remains since, as set forth by the examiner in the Requirement for Restriction dated November 1, 2022, “(c) a different search query would be required for each invention”.  For example, Invention I does not require a cylindrical member as required in Invention III, and this is an example of a different search query being required.
Accordingly, claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 9,277,688 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an air seed meter employing substantially the same structure and features.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 9,313,942 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an air seed meter employing substantially the same structure and features.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 9,980,426 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an air seed meter employing substantially the same structure and features.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of U.S. Patent No. 10,104,832 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an air seed meter employing substantially the same structure and features.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,785,904 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to an air seed meter employing substantially the same structure and features.

Reasoning for Situations in which no Double Patenting is Present
	No double patenting rejection is being made between the instant application 16/947,721 and related applications 15/070,799; 13/829,779; 15/018,593; 13/829,726; 15/018,674; 15/928,829 and 15/934,610 since the claims of the instant application 16/947,721 and the claims of the related applications 15/070,799; 13/829,779; 15/018,593; 13/829,726; 15/018,674; 15/928,829 and 15/934,610 are considered to be patentably distinct from each other.

Comments on Allowability
	Claims 19 and 20 are considered to define over European reference 0 046 709 A1; Crabb et al. 6,109,193; World reference 2012/129442 A2; Eben et al. 7,152,542; and Maury 4,469,244 (closest prior art of record) for the reasons set forth in the arguments accompanying the amendments dated October 17, 2017 and January 15, 2018 in parent application 15/009,087.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
European reference 0 046 709 A1; Crabb et al. 6,109,193; World reference 2012/129442 A2; Eben et al. 7,152,542; and Maury 4,469,244 disclose agricultural apparatus.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 30, 2022